Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 1 of 7 PageID #: 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                        CIVIL ACTION NO. _____________________
                                          4:19-CV-14-JHM
In re: 1495 Highland Drive, Beaver Dam, Kentucky 42320

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.

JEREMY A. PIRTLE
Serve via Certified Mail:            1495 Highland Drive
                                     Beaver Dam, Kentucky 42320

AND

HEATHER PIRTLE
Serve via Appointment of
Warning Order Attorney:              1495 Highland Drive
                                     Beaver Dam, Kentucky 42320                 DEFENDANTS

                                         COMPLAINT

                                            ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for

its Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on

           behalf of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”) f/k/a Farmers Home Administration (“FmHA”), pursuant to

           Title 28, United States Code, § 1345.

       2. On or about October 18, 2010, Jeremy A. Pirtle, (the “Defendant) for value received,

           executed and delivered to RHS a promissory note (hereinafter “Note”) in the principal

           amount of $62,000.00, bearing interest at the rate of 4.25 percent per annum, the Note

           calling for monthly payments of principal and interest. A copy of the Note is attached
Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 2 of 7 PageID #: 2




        hereto marked Exhibit A, and is hereby incorporated by reference as if set forth at

        length herein.

     3. Contemporaneously with the execution of the Note, Jeremy A. Pirtle and his wife,

        Heather Pirtle, executed, acknowledged, and delivered to RHS a real estate mortgage

        (hereinafter “Mortgage”), which was recorded on October 25, 2010, in Mortgage

        Book 449, Page 188, in the Commonwealth of Kentucky, Ohio County Clerk’s

        Office. In and by this Mortgage, the Defendant and his wife granted to RHS a first

        mortgage lien against the therein-described real property (the “Property”) located in

        Ohio County, Kentucky. A copy of the Mortgage is attached hereto marked Exhibit

        B, and is hereby incorporated by reference as if set for at length herein.

     4. Contemporaneously with the execution of the Note and Mortgage, the Defendant

        executed, executed, acknowledged, and delivered to RHS a Subsidy Repayment

        Agreement (hereinafter “Subsidy Agreement”). A copy of the Subsidy Agreement is

        attached hereto marked Exhibit C, and is hereby incorporated by reference as if set

        forth at length herein.

     5. By virtue of all of the foregoing, the real property which is the subject of this

        mortgage foreclosure action consists of a tract of land located in Ohio County,

        Kentucky, and more particularly described as follows:


                 TRACT ONE:

                 A certain tract or parcel of land located in Ohio County, Kentucky,
                 and described as follows:

                 Lots #16 and 17 of the Highland Subdivision located on the Old
                 Beaver Dam-McHenry Road, presently known as Highland Drive.
                 For a more complete description see plat of record in the Ohio
                 County Court Clerk's Office in Plat Book 1, Page 36 (now known as
                 Plat Cabinet A, Slide 36).
Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 3 of 7 PageID #: 3




                 All mineral, coal, oil, gas, clay and other appurtenances to the
                 underlying above described tracts is reserved being heretofore sold
                 by a prior deed. See prior deed other covenants.

                 The grantees, their heirs and assigns, shall not place any residential
                 structure, mobile home, or dwelling on said property unless the same
                 contains bath facilities and water run therein for the use of the
                 occupant thereof. It is understood that this is a part of the condition
                 of this conveyance and that this restriction covenant runs with the
                 land.

                 It is agreed and understood by the parties thereto that one one (1)
                 mobile home or dwelling house is to be place on each lot herein
                 above conveyed.

                 TRACT TWO:

                 A certain tract or parcel of land, lying and being in Ohio County,
                 Kentucky, and more particularly described as follows, On lot #8,
                 Highland Subdivision:

                 A twenty (20) foot strip in width, running along the North property
                 line of the grantors herein, Lot #8, running the entire length of said
                 property line, to the property line of the grantees herein, being Lots
                 17 and 16 of the Highland Subdivision.

                 It is understood by the parties hereto that as a part of the
                 consideration for this conveyance herein, that at such time said 20'
                 strip is not longer used as a passway for the Lots 16 and 17 said
                 property reverts to the grantors herein, their heirs and assigns. In the
                 event that another passway is constructed for the use of Lots 16 and
                 17 said 20' strip is to be abandoned as a passway and reverts to
                 grantors, their heirs and assigns.

                 AND BEING the same property conveyed to Jeremy A. Pirtle and
                 Heather Pirtle, husband and wife, from Neal T. Schroader and Sonya
                 Schroader, husband and wife, by Deed dated October 18, 2010, of
                 record in Deed Book 386, Page 419, in the Office of the Ohio
                 County Clerk.

     6. Defendant has failed and continues to fail to make payments of principal and interest

        due in accordance with the terms and conditions of the Note and Mortgage and is

        therefore in default.
Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 4 of 7 PageID #: 4




     7. Paragraph 22 of the Mortgage provides that if default occurs in the performance or

        discharge of any obligation of the Mortgage, then the United States, acting through

        RHS, shall have the right to accelerate and declare the entire amount of all unpaid

        principal together with all accrued and accruing interest to be immediately due and

        payable and to bring an action to enforce the Mortgage, including the foreclosure of

        the lien thereof. Because of the Default of the Defendant, as set forth above, RHS

        caused a Notice of Acceleration of Indebtedness and Demand for Payment to be

        issued to the Defendant declaring the entire indebtedness due upon the Note and

        Mortgage to be immediately due and payable, which demand has been refused.

     8. Paragraph 1 of the Subsidy Agreement provides that subsidy received in accordance

        with a loan under §502 of the Housing Act of 1949 is repayable to the Government

        upon the disposition or non-occupancy of the security property.

     9. The unpaid principal balance on the Note, the repayment of which is secured by the

        Mortgage, is $57,939.69, with accrued interest of $10,139.86 through January 29,

        2019, escrow charges of $1,632.16, late charges in the amount of $442.70, and fees

        assessed in the amount of $5,905.73, for a total unpaid balance due of $76,060.14, as

        of January 29, 2019. Interest is accruing on the unpaid principal balance at the rate of

        $7.4128 per day after January 29, 2019. An Affidavit of Proof of Statement of

        Account signed by RD, Foreclosure Representative, Vickie Jones, is attached hereto

        marked Exhibit D, and is hereby incorporated by reference as if set forth at length

        herein.

     10. Included within the balance set out in Paragraph 9 above, the portion of the debt

        attributable to the Mortgage secured by the real estate collateral is the principal sum
Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 5 of 7 PageID #: 5




              of $57,939.69, with interest accrued thereon of $10,139.86 through January 29, 2019.

              Interest is accruing on the unpaid principal balance at the rate of $7.4128 per day after

              January 29, 2019.

       11. Heather Pirtle, the wife of the Defendant, Jeremy A. Pirtle, did not execute the Note,

              and is therefore not personally liable for the indebtedness due thereunder. However,

              she is on title to the Property and subordinated her interest in the Property to RHS by

              virtue of the Mortgage. Therefore, her interest in the Property is inferior in rank and

              subordinate in priority to the first mortgage lien on the Property in favor of RHS.

              RHS is entitled to a foreclosure sale of the Property free and clear of any interest

              therein or claim thereon in favor of Defendant, Heather Pirtle, and the Plaintiff calls

              upon her to come forth and assert her claim or interest in the Property or be forever

              barred.

       12. The Property is indivisible and cannot be divided without materially impairing its

              value and the value of RHS’s lien thereon.

       13. The lien on the Property in favor of RHS by virtue of the Mortgage is first, prior and

              superior to all other claims, interests and liens in and to the Property except for liens

              securing the payment of ad valorem property taxes.

       14. There are no other individuals or entities purporting to have an interest in the Property

              known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

as follows:

              a. That RHS be awarded a judgment against the interests of the Defendant, Jeremy

                 A. Pirtle, in and to the Property in the principal amount of $57,939.69, plus
Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 6 of 7 PageID #: 6




           interest in the amount of $10,139.86 as of January 29, 2019, and escrow charges

           of $1,632.16, late charges in the amount of $442.70, and fees assessed in the

           amount of $5,905.73, for a total unpaid balance due of $76,060.14, as of January

           29, 2019, with interest accruing at the daily rate of $7.4128 from January 29,

           2019, until the date of entry of judgment, plus interest thereafter accruing

           according to law, costs, disbursements, attorney’s fees, and expenses.

        b. That RHS be adjudged a lien on the Property, prior and superior to any and all

           other liens, claims, interests, and demands, except liens for unpaid real estate ad

           valorem taxes; for an in rem judgment against the interest of any title owner not

           indebted to the Plaintiff, unknown spouse or subordinate lienholders; and for an

           Order of Sale of the Property in accordance with Title 28 U.S.C. §§ 2001-2003;

           that the Property be sold free and clear of any and all liens and claims by any and

           all parties to this action, except for real estate restrictions and easements of

           record, and liens for any city, state, county, or school ad valorem taxes which may

           be due and payable at the time of sale; and free and clear of any right of equity of

           redemption; and that the proceeds from the sale be applied first to the costs of this

           action, second to the debt, interest, costs and fees due to the Plaintiff, with the

           balance remaining to be distributed to the parties as their liens or interests may

           appear;

        c. That the Property be adjudged indivisible and be sold as a whole;

        d. That the Defendants be required to answer and set up their respective liens,

           claims, or interests in and to the Property, if any, or be forever barred, and that the

           foreclosure sale of the Property be free and clear of all such liens, claims and
Case 4:19-cv-00014-JHM-HBB Document 1 Filed 02/06/19 Page 7 of 7 PageID #: 7




               interests;

           e. For any and all other lawful relief to which Plaintiff may appear properly entitled.

                                                                 Respectfully Submitted,



                                                                 By: /s/ Lauren B. Durham
                                                                 Attorney for the Plaintiff:
                                                                 James S. Watson/ Lauren B. Durham
                                                                 Foreman Watson Holtrey, LLP
                                                                 530 Frederica Street
                                                                 Owensboro, Kentucky 42301
                                                                 Phone: (270)689-2424
                                                                 Fax: (270)689-2420




This communication from a debt collector is an attempt to collect a debt and any information obtained will be used
                                                for that purpose.
                  Case 4:19-cv-00014-JHM-HBB Document 1-1 Filed 02/06/19 Page 1 of 2 PageID #: 8
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Jeremy A. Pirtle, et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Ohio
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
’   1    U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✘
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1
✘        Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             76,060.14                                                                                    JURY DEMAND:         ’ Yes ✔   ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    02/06/2019                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                 Case 4:19-cv-00014-JHM-HBB Document 1-1 Filed 02/06/19 Page 2 of 2 PageID #: 9
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:19-cv-00014-JHM-HBB Document 1-2 Filed 02/06/19 Page 1 of 3 PageID #: 10
Case 4:19-cv-00014-JHM-HBB Document 1-2 Filed 02/06/19 Page 2 of 3 PageID #: 11
Case 4:19-cv-00014-JHM-HBB Document 1-2 Filed 02/06/19 Page 3 of 3 PageID #: 12
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 1 of 8 PageID #: 13
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 2 of 8 PageID #: 14
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 3 of 8 PageID #: 15
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 4 of 8 PageID #: 16
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 5 of 8 PageID #: 17
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 6 of 8 PageID #: 18
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 7 of 8 PageID #: 19
Case 4:19-cv-00014-JHM-HBB Document 1-3 Filed 02/06/19 Page 8 of 8 PageID #: 20
Case 4:19-cv-00014-JHM-HBB Document 1-4 Filed 02/06/19 Page 1 of 2 PageID #: 21
Case 4:19-cv-00014-JHM-HBB Document 1-4 Filed 02/06/19 Page 2 of 2 PageID #: 22
Case 4:19-cv-00014-JHM-HBB Document 1-5 Filed 02/06/19 Page 1 of 1 PageID #: 23
